DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 13-15 are pending and the subject of this NON-FINAL Office Action.  All other claims are canceled.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group II (claims 13-15) without traverse in the reply filed on 10/27/2021 is acknowledged.  All other claims were canceled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-15 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by BROCHIER (US 2021/0197462, effective filing date 01/31/2017).
	As to claim 1, BROCHIER teaches a method for providing structural support for an overhang feature of an object fabricated using an additive manufacturing process, the method comprising: providing a deposition surface for the object to be fabricated, the deposition surface located on a plurality of platform segments collectively forming a printing platform (topographic build plate divided into plural blocks each having a build surface on top of elevators; Figs. 1-2, 6-7); determining, using one or more computing devices, a position and an orientation of a model representing the object to be fabricated (paras. 0001, 0019, 0045, 0062 and Figs. 1-7); determining, using the one or more computing devices, a series of vertical movement steps including a position and degree of vertical movement for one or more elongated beams to be moved during the fabrication of the object, the one or more elongated beams each being connected to a respective platform segment from the plurality of platform segments (using computer or CRM to determine elevator movement based on computer model of 3D product; paras. 0019-22, 0030, 0035, 0039, 0042 and claims and Figs. 1-7); and automatically controlling vertical movement of each of the one or more elongated beams during fabrication of the object based on the determined series of fabrication steps, the one or more elongated beams providing the structural support for the overhang (automated controller for elevators to ensure overhang supports; paras. 0001, 0020-22, 0032, 0034, 0039, 0041, 0043 and Figs. 1-7).  The structures of BROCHIER are indistinguishable from the claims:

    PNG
    media_image1.png
    449
    682
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    448
    678
    media_image2.png
    Greyscale

	As to claim 14, BROCHIER teaches wherein the automatic controlling of the vertical movement of each of the one or more elongated beams comprises controlling movement of a moving platform connected to the one or more elongated beams (platforms move with elevators; Figs. 1-7).
	As to claim 15, BROCHIER teaches wherein the controlling of the movement of the moving platform comprises moving the moving platform in increments corresponding to a height of each layer of the object (platforms moved up or down for each next layer; paras. 0049-56).

Prior Art
	The following prior art also teaches vertical platform segments to fabricate overhangs: US 2019/0351613 (Figs. 1 & 9-10, para. 0109); US 10,751,951.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743